DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to Applicant’s Amendment filed on 02/04/20210, claims 1, 3-4, 6, 8, 13, 17, 19, 21 and 23 have been amended; and claims 7, 18 and 22 are cancelled per the Applicant’s request. 

Examiner’s Comment 35 U.S.C. § 101
The Examiner interprets the computer readable storage medium recited in claims 1 and 6 does not include transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire in view of the Applicant’s specification at paragraph 0060 and thus is non-transitory type of media. Therefore, claims 1 and 6, and their respective dependent claims are statutory under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-6, 8-17, 19-21 and 23-27 (renumbered as 1-24) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 6, 13, 17 and 21.  Specifically, the prior art does not teach the features of limitations that include generating a record for each of the read event messages to transform a read event message into a record having a record identifier and data object information including information from the event message on a changed data object in one of the source data sets as recited in claims 1 and 13 in order to determine records having data object information for changed data objects that satisfy a backup criteria in combination with other limitations recited in the context of claims 1 and 13; or the features of limitations that include sending a notification to a consumer of the message queue to cause the consumer to perform: reading the event messages in the  message queue in response to receiving the notification of the event messages added to the message queue as recited in claims 6, 17 and 21 in order to determining from the read event messages whether information on the changed data object satisfies a backup criteria in combination with other limitations recited in the context of claims 6, 17 and 21. 
The closest prior art, Srinivasan et al. (U.S. PGPUB No. 2015/0074052 A1, hereinafter “Srinivasan”), teaches a method and system of stateless database replication in a distributed database system using information stored in event log. However, Srinivasan does not teach the combined features of limitations disclosed above in combination with other limitations recited in the context of claims 1, 6, 13, 17 and 21. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157